Citation Nr: 0335590	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite to the hands and feet.

2.  Entitlement to service connection for ischemic heart 
disease, including as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The Board has determined that all three of these issues must 
be remanded for additional development prior to any appellate 
review.

An initial review of the claims file reveals that in May 
2003, just prior to transfer of the claims file from the RO 
to the Board, there were several communications between the 
RO and the veteran as to which of these claims he wished to 
continue on appeal.  The record reflects that after initially 
speaking with the veteran on the telephone as to the status 
of his claims, the RO contacted his representative in order 
to implement its understanding of the veteran's wishes.  
Subsequently, this representative filed a written withdrawal 
of the veteran's substantive appeals concerning his claims 
for service connection, and also filed a written notice of 
disagreement (NOD) with respect to the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 (West 2002).

Thereafter, the veteran telephoned the RO and indicated that 
he still desired a hearing before the Board (as previously 
requested for his appeal on his service connection claims), 
and wished to withdraw his NOD as to the claim for 
compensation under 38 U.S.C.A. § 1151.  The RO thereafter 
apparently considered his NOD withdrawn.  

The record then indicates that the veteran was afforded a 
videoconference hearing before the Board in June 2003.  As 
reflected in the transcript, both the veteran and his 
representative clarified that the veteran wished for his 
service connection claims, as well as his NOD on the 
38 U.S.C.A. § 1151 claim, to proceed, stating that the prior 
representative's May 2003 correspondence was in error.  

With regard to all of these claims, the Board finds that it 
must afford the veteran the benefit of the doubt and preserve 
all three of his appeals.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  

The Board notes that a recently revised VA regulation 
addressing appeal withdrawals, 38 C.F.R. § 20.204, (effective 
April 18, 2003), does permit a representative to withdraw an 
appeal on behalf of a veteran, if proper procedure is 
followed.  The Board acknowledges that one of the veteran's 
representatives filed an apparently proper written withdrawal 
of his service connection claim appeals in May 2003.  The 
most recent written evidence of record, however, (the June 
2003 videoconference hearing transcript) clearly documents 
the veteran's desire to continue his appeal on these issues.  
Additionally, it is unclear as to whether the prior 
representative contacted the veteran personally in order to 
confirm his wishes prior to the May 2003 filing, which 
although not necessary, casts some doubt on the issue.  
Therefore, affording all reasonable doubt on behalf of the 
veteran, the Board will consider these two service connection 
claims as still on appeal.

As for the NOD regarding the claim for compensation under 
38 U.S.C.A. § 1151, the Board finds that the May 2003 written 
NOD from the veteran's representative has not been withdrawn, 
and remains pending.  As noted, the new 38 C.F.R. § 20.204 
requires a withdrawal to be in writing, by the veteran or his 
representative, and there is no such writing in the claims 
file.  In fact, the only relevant written documentation in 
the claims file on this issue is the June 2003 transcript 
noting the desire of both the veteran and his representative 
to preserve the appeal (NOD) as to this claim.  Accordingly, 
as a proper NOD has been filed and not withdrawn, this claim 
will be remanded for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).




REMAND

As noted, the Board has determined that the three issues on 
appeal must be remanded for the completion of additional 
development, consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West 2002)] and relevant court precedent.

During the pendency of this appeal, the President signed the 
VCAA into law.  The VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
The VCAA also revised the former section 5107(a) of title 38, 
United States Code, eliminating the requirement that a 
claimant must first come forward with evidence to well ground 
a claim before the Secretary of VA is obligated to assist the 
claimant in developing the facts pertinent to a claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
(2003) as inconsistent with 38 U.S.C.§ 5103(b)(1) (West 
2002).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2003)).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
for a veteran to respond to a VCAA duty to notify 
communication is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for such response.  Therefore, since 
these claims are being remanded for additional development or 
to cure a procedural defect, the Agency of Original 
Jurisdiction must take this opportunity to inform the veteran 
that, notwithstanding the information previously provided (in 
this case, in VCAA letters dated in November 2002 and April 
2003), a full year is allowed to respond to a VCAA notice.  

Further, because the record reflects that there has not yet 
been full consideration of whether any additional 
notification or development action is required under the VCAA 
for these claims, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board also observes that, with respect to the claim for 
service connection for ischemic heart disease, the veteran 
has asserted that his development of this disease is causally 
related to the stress component of his 100 percent service-
connected post-traumatic stress disorder (PTSD).  

Accordingly, these claims are REMANDED for the following 
actions:

1.  First, the claims file must be 
reviewed in order to ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent, for all three claims. 

2.  Next, the veteran should be afforded a 
VA examination by an appropriate physician 
in order to determine the etiology of any 
currently diagnosed heart disease, to 
include ischemic heart disease.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  In the written report, 
the examiner is asked to comment as to 
whether it is at least as likely as not 
that: (a) any currently diagnosed heart 
disease is related to the veteran's period 
of active service; and (b) any currently 
diagnosed heart disease has been caused or 
aggravated by his service-connected PTSD. 

3.  Thereafter, the claims for service 
connection for frostbite residuals and 
ischemic heart disease should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative. 

4.  Also, per Manlincon v. West, 12 Vet. 
App. 238 (1999), the veteran should also 
be provided with an SOC concerning the 
issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a 
stroke.  The veteran should be given all 
appropriate laws and regulations pertinent 
to this issue, and apprised of his 
appellate rights and responsibilities 
regarding the perfection of an appeal on 
this issue.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



